UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6949


RAYMOND CALVIN VAN FIELD,

                    Petitioner - Appellant,

             v.

STATE OF MARYLAND,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-01048-PWG)


Submitted: February 27, 2018                                      Decided: April 4, 2018


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raymond Calvin Van Field, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Calvin Van Field seeks to appeal the district court’s order construing his

filing as a 28 U.S.C. § 2254 (2012) petition and denying relief.          The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Van Field has not

made the requisite showing. To the extent Van Field intended his filing to be an appeal

of the state courts’ dismissal of his motion to reopen proceedings, the district court lacked

subject matter jurisdiction to entertain such an appeal, as “a United States District Court

has no authority to review final judgments of a state court in judicial proceedings.” D.C.

Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983). In any event, Van Field has

failed to demonstrate a debatable claim of the denial of a federal constitutional right.

Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

                                             2
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3